             Case 2:18-cv-00262-TSZ Document 114 Filed 06/01/20 Page 1 of 1



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
          DEVITTA BRISCOE, as executor of
          the Estate of Che Andre Taylor, et al.,
 7
                                     Plaintiffs,
 8                                                            C18-262 TSZ
                  v.
 9                                                            MINUTE ORDER
          CITY OF SEATTLE, et al.,
10
                                     Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    The trial date having been stricken pursuant to General Order No. 07-20,
   see Minute Order (docket no. 103), and King County being unable at this time to
14
   transition to Phase 2 of the “Safe Start Washington” plan relating to Coronavirus Disease
   2019, the Pretrial Conference set for June 12, 2020, at 1:30 p.m., is STRICKEN. The
15
   related deadlines for an agreed pretrial order, trial briefs, and proposed voir dire and jury
   instructions are also STRICKEN. Responses to motions in limine remain due today by
16
   midnight.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 1st day of June, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
